Exhibit 10.1
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
     This Eleventh Amendment to Consolidated Amended and Restated Master Lease
(this “Amendment”) is executed and delivered as of April 18, 2011 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 200 International Circle, Suite 3500, Hunt Valley, MD 21030, and
DIVERSICARE LEASING CORP., a Tennessee corporation, the address of which is 1621
Galleria Boulevard, Brentwood, TN 37027.
RECITALS:
     A. Lessee has executed and delivered to Lessor a Consolidated Amended and
Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000 (the “Master Lease”), as amended by a First Amendment to
Consolidated Amended and Restated Master Lease dated as of September 30, 2001, a
Second Amendment to Consolidated Amended and Restated Master Lease dated as of
June 15, 2005 (the “Second Amendment”), a Third Amendment to Consolidated
Amended and Restated Master Lease dated as of October 20, 2006 (the “Third
Amendment”), a Fourth Amendment to Consolidated Amended and Restated Master
Lease dated as of April 1, 2007, a Fifth Amendment to Consolidated Amended and
Restated Master Lease dated as of August 10, 2007, a Sixth Amendment to
Consolidated Amended and Restated Master Lease dated as of March 14, 2008, a
Seventh Amendment to Consolidated Amended and Restated Master Lease dated as of
October 24, 2008, an Eighth Amendment to Consolidated Amended and Restated
Master Lease dated as of March 31, 2009, a Ninth Amendment to Consolidated
Amended and Restated Master Lease dated as of May 5, 2009 (the “Ninth
Amendment”), and a Tenth Amendment to Consolidated Amended and Restated Master
Lease dated as of September 8, 2009 (collectively, the “Existing Master Lease”)
pursuant to which Lessee leases from Lessor certain healthcare facilities.
     B. Lessee has requested that Lessor to make available to Lessee additional
capital improvements funds in the amount of Five Million Dollars ($5,000,000),
and Lessor desires to do so on the terms and conditions of this Amendment.
     NOW THEREFORE, the parties agree as follows:
     1. Definitions. Any capitalized term used but not defined in this Amendment
will have the meaning assigned to such term in the Master Lease. From and after
the date of this Amendment, each reference in the Existing Master Lease or the
other Transaction Documents to the “Lease” or “Master Lease” means, as
applicable, the Existing Master Lease as modified by this Amendment.
     2. Tenant Improvement Allowance. Pursuant to the Second Amendment, Lessor
made available to Lessee an Improvement Allowance of Five Million Dollars
($5,000,000). Pursuant to the Third Amendment, Lessor made an additional
Improvement Allowance of Five Million Dollars ($5,000,000) available to Lessee.
Pursuant to the Ninth Amendment, Lessor made an additional Improvement Allowance
of Five Million Dollars ($5,000,000) available to Lessee. Lessor hereby makes
available to Lessee an additional improvement allowance equal to

 



--------------------------------------------------------------------------------



 



Five Million Dollars ($5,000,000) to be used for certain capital improvements to
the Facilities. Such additional improvement allowance shall be used only for
completion of capital improvements to the Facilities listed on Exhibit A to this
Amendment, which shall be approved and constructed in accordance with the terms
and provisions of Paragraph 2 of the Second Amendment. The term “Capital
Improvements” as and where used in Paragraph 2 of the Second Amendment shall be
deemed to include such capital improvements. The additional improvement
allowance shall be requested and disbursed in accordance with the provisions of
Paragraph 3 of the Second Amendment. The term “Improvement Allowance”, as and
where used in Paragraph 3 of the Second Amendment, shall be deemed to include
and refer to the additional improvement allowance provided for in this
paragraph, except that such additional improvement allowance shall be available
for Capital Improvements completed on or before February 28, 2012 and the final
request for disbursement shall be no later than May 31, 2012. The annual Base
Rent payable under the Existing Master Lease shall be increased by the
Improvement Allowance Adjustment Amount for each disbursement of such additional
improvement allowance as provided in Paragraph 4 of the Second Amendment. In the
event Lessor fails to pay Lessee any installment request for the additional
improvement allowance as provided in Paragraph 3 of the Second Amendment, Lessee
shall have the rights and remedies provided in Paragraph 4 of the Second
Amendment and the provisions of Paragraph 4 of the Second Amendment shall apply
to Lessee’s exercise of such rights and remedies.
     3. Notices. The addresses of the Lessor and the Lessee for purposes of
giving any notice, request or other communication currently set forth in
Section 31.1 of the Existing Master Lease are hereby amended and restated as
follows:

         
 
  To Lessee:   Diversicare Leasing Corp.
c/o Advocat Inc.
1621 Galleria Boulevard
Brentwood, TN 37027
Attention: Chief Financial Officer
Telephone No.: (615) 771-7575
Facsimile No.: (615) 771-7409
 
       
 
  To Lessor:   Sterling Acquisition Corp.
c/o Omega Healthcare Investors, Inc.
200 International Circle, Suite 3500
Hunt Valley, MD 21030
Telephone No.: (410) 427-1700
Facsimile No.: (410) 427-8800
 
       
 
  And with copy to (which shall not constitute notice):   Doran Derwent, PLLC
5960 Tahoe Dr., S.E., Suite 101
Grand Rapids, Michigan 49546
Attn: Mark E. Derwent
Telephone No.: (616) 451-8690
Facsimile No.: (616) 451-8697

2



--------------------------------------------------------------------------------



 



     4. Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
     5. Expenses of Lender. Lessee shall pay all reasonable expenses of Lessor
incurred in connection with this Amendment, including reasonable attorneys fees
and expenses.
     6. Execution and Counterparts. This Amendment may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be deemed
to be an original, but when taken together shall constitute one and the same
Amendment.
     7. Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of the Amendment.
     8. Enforceability. Except as expressly and specifically set forth herein,
the Existing Master Lease remains unmodified and in full force and effect. In
the event of any discrepancy between the Existing Master Lease and this
Amendment, the terms and conditions of this Amendment will control and the
Existing Master Lease is deemed amended to conform hereto.
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]

3



--------------------------------------------------------------------------------



 



Signature Page to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation
      By:   /s/ Daniel J. Booth         Name:   Daniel J. Booth        Title:  
Chief Operating Officer     

         
STATE OF MARYLAND
    )    
COUNTY OF BALTIMORE
    )  

This instrument was acknowledged before me on the 15th day of April, 2011, by
Daniel J. Booth, the COO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.

                  /s/ Chin-Tsu Tai       Notary Public, Baltimore County, MD   
  My commission expires: September 9, 2012     

Signature Page 1 of 2

 



--------------------------------------------------------------------------------



 



Signature Page to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP
and CFO     

         
STATE OF TENNESSEE
    )    
COUNTY OF WILLIAMSON
    )  

This instrument was acknowledged before me on the 18th day of April, 2011, by
Glynn Riddle, the EVP & CFO of DIVERSICARE LEASING CORP., a Tennessee
corporation, on behalf of said company

                  /s/ Jacqueline S. Reed       Notary Public, Tenn. County,
Williamson      My commission expires: 1/12/2014     

Signature Page 2 of 2

 



--------------------------------------------------------------------------------



 



Acknowledgement to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
     The undersigned hereby consent to the transactions contemplated by this
Eleventh Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment.

            ADVOCAT, INC. a Delaware corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

     
STATE OF TENNESSEE
  )  
COUNTY OF WILLIAMSON
  )

The foregoing instrument was acknowledged before me this 18th day of April,
2011, by Glynn Riddle, who is EVP & CFO of ADVOCAT, INC. a Delaware corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.

                  /s/ Jacqueline S. Reed       Notary Public, Tenn. County,
Williamson      My commission expires: 1/12/2014     

Acknowledgement Page 1 of 5





--------------------------------------------------------------------------------



 



Acknowledgment to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

The foregoing instrument was acknowledged before me this 18th day of April,
2011, by Glynn Riddle, who is EVP & CFO of DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation, on behalf of the corporation, who acknowledged the same
to be his or her free act and deed and the free act and deed of the corporation.

                  /s/ Jacqueline S. Reed       Notary Public, Tenn. County,
Williamson      My commission expires: 1/12/2014     

Acknowledgement Page 2 of 5

 



--------------------------------------------------------------------------------



 



Acknowledgment to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            ADVOCAT FINANCE INC.,
a Delaware corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

The foregoing instrument was acknowledged before me this 18th day of April,
2011, by Glynn Riddle, who is EVP & CFO of ADVOCAT FINANCE INC., a Delaware
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.

                  /s/ Jacqueline S. Reed       Notary Public, Tenn. County,
Williamson      My commission expires: 1/12/2014     

Acknowledgement Page 3 of 5

 



--------------------------------------------------------------------------------



 



Acknowledgment to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

The foregoing instrument was acknowledged before me this 18th day of April,
2011, by Glynn Riddle, who is EVP & CFO of STERLING HEALTH CARE MANAGEMENT,
INC., a Kentucky corporation, on behalf of the corporation, who acknowledged the
same to be his or her free act and deed and the free act and deed of the
corporation.

                  /s/ Jacqueline S. Reed       Notary Public, Tenn. County,
Williamson      My commission expires: 1/12/2014     

Acknowledgement Page 4 of 5

 



--------------------------------------------------------------------------------



 



Acknowledgment to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

            DIVERSICARE TEXAS I, LLC
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO        DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC
      BY:   DIVERSICARE TEXAS I, LLC,         its sole member             By:  
/s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP & CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

The foregoing instrument was acknowledged before me this 18th day of April,
2011, by Glynn Riddle, who is EVP & CFO of DIVERSICARE TEXAS I, LLC, on behalf
of itself and as the sole member of each of DIVERSICARE BALLINGER, LLC,
DIVERSICARE DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE, LLC,
DIVERSICARE KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, and DIVERSICARE
TREEMONT, LLC, each a Delaware limited liability company, on behalf of the
limited liability companies, who acknowledged the same to be his or her free act
and deed and the free act and deed of the limited liability companies.

                  /s/ Jacqueline S. Reed       Notary Public, Tenn. County,
Williamson      My commission expires: 1/12/2014     

Acknowledgement Page 5 of 5

 



--------------------------------------------------------------------------------



 



Exhibit A to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
1. Best Care Nursing and Rehabilitation Center Therapy Addition Omega Project
Summary
April 5, 2011
Project Address:
Best Care Nursing and Rehabilitation Center
Dogwood Ridge
Wheelersburg, Ohio 45694
Preliminary Project Scope:
Take the existing 739 square feet of current therapy space and incorporate into
a 1,765 square foot addition to give the facility a new 2504 therapy department.
Also adding a 338 square foot canopy for new exterior entrance from parking lot,
plus stuccoing walls seen when using this entrance.
Facility Data:
Facility built: 1974
Facility current square footage: 41,330
Square including therapy addition: 43,095
Currently licensed for 139 beds which will not change
Estimated Project Cost:
Construction: $381,457.00
6% Contingency: $22,887.00
Total Estimated Project Cost: $404,344.00
Exhibit A — Page 1 of 4

 



--------------------------------------------------------------------------------



 



Exhibit A to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
2. Carter Nursing & Rehabilitation Center Omega Project Summary
April 5, 2011
Project Address:
Carter Nursing and Rehabilitation Center
250 McDavid Road
Grayson, Kentucky 41143
Preliminary Project scope:

  1.   Replace existing roof with architectural style shingles.     2.   Build
new front entrance to include covered drive, lobby, offices and guest bathrooms.
    3.   Redesign and update interior to better meet the resident needs such
therapy, dining, dayroom and etc. (See blueprints for total project scope)

Facility Data:
Licensed beds: 120 (No change)
Room type breakdown:

  •   52 — semi private     •   4 — four bed wards

Built in: 1985
Facility Current Square Footage: 31’862
Facility Square Footage after Renovation: 34,330
August Average Daily Census: 107
Estimated Project Cost:
Construction: $1,161,771.00
Common area furniture and design cost: $180,000.00
Direct Supply quote: $212,113.00
(Resident room FF&E)
New facility sign: $8,000
6% contingency funds figure on all cost listed above: $93,713
Total Estimated Project Cost: $1,655,597.00
Exhibit A — Page 2 of 4

 



--------------------------------------------------------------------------------



 



Exhibit A to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
4. Oakmont Healthcare and Rehabilitation Center of Humble Omega Project Summary
Project Address:
Oakmont Healthcare and Rehabilitation Center of Humble
8450 Will Clayton Parkway
Humble, Texas 77338
Preliminary Scope of Work:
Rebuild portico, then paint the pink brick exterior to enhance the curb
appearance and insure that the portico does not look like an addition. Add
employee parking at the rear of the facility. Renovate main lobby to create a
more appealing look. Relocate and enlarge the therapy department. Replace the
flooring throughout. Replace acoustical ceilings including grid in corridors and
common area’s. Re-skin the existing handrail to eliminate the aqua color.
Eliminate the accordion doors located in main dining room. Update all the common
areas. Partial FF&E replacement and install artwork through out facility.
Relocate activity department. Remodel existing main showers to include two new
whirlpools. Replace both nurses’ stations.
Facility Data:
Licensed Beds: 134
Room type breakdown after renovation:

  •   56 — semi private     •   13 — private     •   Available Bed total after
renovation: 125 ( Note: We could convert private rooms back to semi private and
get back to 134 beds if needed)

Built in: 1985
Facility Square Footage: 47,618
Dec-2010 Average Daily Census: 124
Estimated Project Cost: Construction: $1,181,965.00
Common area furniture and design cost: $222,000.00
Extra parking lot in rear of facility: $85,000.00
Resident room furniture: $65,000.00
6% contingency funds figure on all cost listed above: $93,238.00
Total Estimated Project Cost: $1,647,203.00
Exhibit A — Page 3 of 4

 



--------------------------------------------------------------------------------



 



Exhibit A to
ELEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
4. Pocahontas Healthcare and Rehabilitation Center Omega Project Summary
Project Address:
Pocahontas Healthcare and Rehabilitation Center
105 Country Club Road
Pocahontas, Arkansas 72455
Preliminary Scope of Work:
Renovate the entire facility to include replacement of handrails, suspended
ceiling and lights in all common areas, replace all common area and resident
FF&E, artwork, signage, replace parking lot, redesign main entrance, replace all
toilets and sinks in resident and public bathrooms, new windows and develop top
line therapy gym.
Facility Data:
Licensed Beds: 97
Room type breakdown:

  •   48 — semi private     •   1 — private     •   Available Bed total after
renovation: 97

Built in: 1984
Facility Square Footage: 25,922
Dec-2010 Average Daily Census: 67
Estimated Project Cost:
Construction: $815,000.00
Common area furniture and design cost: $165,000.00
Resident room furniture: $178,733.00
6% contingency funds figure on all cost listed above: $69,524.00
Total Estimated Project Cost: $1,228.257.00
Exhibit A — Page 4 of 4

 